Case 2:19-cv-00608-CAS-AFM Document 39 Filed 04/08/20 Page 1 of 5 Page ID #:164




 1   Jason Chuan (SBN 261868)
     Law Office of Mary Sun
 2   128 E. Huntington Drive, Suite B
 3   Arcadia, CA 91006
     Phone: 949-328-4097
 4
     Fax: 626-303-7882
 5   Email: jason@sunlegalgroup.com
 6
     Attorneys for Defendant,
 7   Hyperkin, Inc.
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     ATARI INTERACTIVE, INC.,                  )   Case No. 2:19-CV-0608-CAS (AFMx)
                Plaintiff,                     )   Hon. Christina A. Snyder
12                                             )
13      v.                                     )   JOINT STIPULATION
                                                   REQUESTING CONTINUANCE OF
     HYPERKIN INC.,                            )   TRIAL AND PRETRIAL
14
                                               )   DEADLINES
15              Defendant.                     )
16                                             )
                                               )
17                                             )
18                                             )
                                               )
19
                                               )
20                                             )
21                                             )

22           Plaintiff Atari Interactive, Inc., by and through its counsel of record, and
23
     Defendant Hyperkin, Inc., by through its counsel of record (collectively “the
24
25   Parties”), hereby stipulate and agree as follows:
26
27
28



        JOINT STIPULATION REQUESTING CONTINUANCE OF TRIAL AND PRETRIAL DEADLINES - 1
Case 2:19-cv-00608-CAS-AFM Document 39 Filed 04/08/20 Page 2 of 5 Page ID #:165




 1         WHEREAS, on May 13, 2019 the Court ordered that the trial in the above-
 2   captioned case be set for July 28, 2020, pretrial conference for June 15, 2020, and
 3
     last day to file dispositive motions on April 10, 2020;
 4
 5         WHEREAS, on February 26, 2020, the Court granted the Parties’ request to
 6
     continue the last day to file dispositive motions to April 17, 2020;
 7
 8         WHEREAS, the Parties have worked diligently to complete discovery and
 9
     meet the Court’s deadlines;
10
           WHEREAS, Hyperkin intends to file a motion for summary judgment
11
12   and/or partial summary judgment;
13
           WHEREAS, the Parties believe that to allow ample time to fully cover the
14
15   facts in this case, an additional week to file their opposition and reply to the
16
     motion is necessary;
17
18         WHEREAS, due to the coronavirus pandemic, the Parties also believe that

19   the motion may not be heard or decided until after pretrial documents are due;
20
           WHEREAS, the Parties believe that a three (3) month continuance of the
21
22   trial and related dates is necessary and desirable to ensure adequate time to have
23
     the motion heard and decided, possibly narrowing the issues or clarifying the
24
25   scope of the lawsuit, before having to engage in trial preparation work;
26         WHEREAS, Plaintiff’s counsel have trials in June, August, and September;
27
           NOW, THEREFORE, the Parties hereby stipulate, agree, and respectfully
28



        JOINT STIPULATION REQUESTING CONTINUANCE OF TRIAL AND PRETRIAL DEADLINES - 2
Case 2:19-cv-00608-CAS-AFM Document 39 Filed 04/08/20 Page 3 of 5 Page ID #:166




 1   request that the Court modify the schedule as follows:
 2            Deadline                  Original Date                New Date
 3
 4
      Last Day to File            April 17, 2020               June 1, 2020
 5    Dispositive Motions
 6
      Motions in Limine Due       May 18, 2020                 August 17, 2020
 7
 8    Pretrial                    June 15, 2020                September 14, 2020
      Conference/Hearing on
 9
      Motions in Limine
10
11    Jury Trial                  July 28, 2020                October 27, 2020
12
13   IT IS SO STIPULATED.
14
     Dated: April 8, 2020                          BROWNE GEORGE ROSS LLP
15                                                 Keith J. Wesley
16                                                 Milin Chun
                                                   Matthew Venezia
17
18                                                 By:   /s/ Milin Chun
                                                         Milin Chun
19
20                                                 Attorneys for Plaintiff
21
                                                   ATARI INTERACTIVE, INC.

22   Dated: April 8, 2020                          The Law Office of Mary Sun
23
24                                                 By:   /s/ Jason Chuan
25                                                       Jason Chuan
26
                                                   Attorneys for Defendant
27                                                 HYPERKIN, INC.
28



        JOINT STIPULATION REQUESTING CONTINUANCE OF TRIAL AND PRETRIAL DEADLINES - 3
Case 2:19-cv-00608-CAS-AFM Document 39 Filed 04/08/20 Page 4 of 5 Page ID #:167




 1                            Attestation of Concurrence in Filing
 2         Pursuant to L.R. 5-4.3.4(a)(2)(i), I attest that all other signatories listed, and
 3
     on whose behalf the filing is submitted, concur in the filing’s content and have
 4
 5   authorized the filing.
 6
     Dated: April 8, 2020                                  /s/ Jason Chuan
 7                                                         Jason Chuan
 8                                                         Attorneys for Defendant
                                                           Hyperkin, Inc.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



        JOINT STIPULATION REQUESTING CONTINUANCE OF TRIAL AND PRETRIAL DEADLINES - 4
Case 2:19-cv-00608-CAS-AFM Document 39 Filed 04/08/20 Page 5 of 5 Page ID #:168




 1                            CERTIFICATE OF SERVICE
 2         I am a citizen of the United States of America and I am employed in
 3
     Arcadia, California. I am over the age of 18 and not a party to the within action.
 4
 5   My business address is 128 E. Huntington Drive, Suite B, Arcadia, CA 91006.
 6
           On April 8, 2020, I served JOINT STIPULATION REQUESTING
 7
 8   CONTINUANCE OF TRIAL AND PRETRIAL DEADLINES on counsel for
 9
     Atari Interactive, Inc. via ECF.
10
           I declare that I am employed in the office of a member of the bar of this
11
12   Court at whose direction the service was made. I declare under penalty of perjury
13
     under the laws of the United States of America that the above is true and correct.
14
15   Executed on April 8, 2020, at Arcadia, California.
16
                                                  /s/ Jason Chuan
17                                                Jason Chuan
18
19
20
21
22
23
24
25
26
27
28



        JOINT STIPULATION REQUESTING CONTINUANCE OF TRIAL AND PRETRIAL DEADLINES - 5
